Citation Nr: 1544227	
Decision Date: 10/16/15    Archive Date: 10/21/15

DOCKET NO.  14-12 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a stomach disorder, and if so, whether service connection is warranted for the claimed disability.

2.  Entitlement to service connection for a psychiatric disorder.

3.  Entitlement to service connection for a lung disorder (originally claimed as costochondritis and residuals of spontaneous pneumothorax).

4.  Entitlement to service connection for arthritis.

5.  Entitlement to service connection for fibromyalgia.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).



ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to June 1971.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in June 2010 and March 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The issues of entitlement to service connection for a stomach disorder, psychiatric disorder, lung disorder to include costochondritis and residual spontaneous pneumothorax, arthritis, and fibromyalgia, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An August 2001 rating decision denied the Veteran's claim of entitlement to service connection for ulcers.  The Veteran did not appeal this decision. 

2.  Evidence associated with the claims file subsequent to the August 2001 rating decision was not of record at the time of the decision, and when considered in conjunction with the record as a whole, relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for a stomach disorder.




CONCLUSIONS OF LAW

1.  An August 2001 rating decision that denied the Veteran's claim of entitlement to service connection for ulcers is final.  38 U.S.C.A. §§ 7104, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 10.1100, 20.1103 (2015).

2.  The evidence received subsequent to the August 2001 rating decision is new and material and the claim of entitlement to service connection for a stomach disorder is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a) and (c) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  In this case, the Board is granting in full the benefits sought on appeal with respect to the application to reopen the service connection claim for a stomach disorder.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  The matter of whether service connection on a de novo basis is warranted is the subject of the remand portion of this decision.

II.  Criteria and Analysis 

The Veteran originally filed a service connection claim for ulcers in December 1991.  A rating decision dated in April 1992 denied the Veteran's claim on the basis that the stomach disorder existed prior to service and was not aggravated by service.  The evidence of record at the time of the April 1992 decision include private treatment records, a VA examination dated in March 1992, and lay statements from the Veteran indicating that his ulcers were aggravated in service with recurrent symptoms since discharge from service.  The Veteran did not file a substantive appeal to the August 1992 statement of the case.  The Veteran submitted additional post service treatment records with respect to ulcers in January 1994.  A rating decision dated in February 1994 denied the Veteran's service connection claim for ulcers as the evidence shows that the Veteran duodenal ulcer existed prior to service with no evidence of worsening during service.  The Veteran submitted another service connection claim for ulcers in May 1995.  The evidence of record since the February 1994 rating decision included private treatment records, a VA examination in September 1995, and lay statements from the Veteran.  A rating decision dated in August 2001 denied the claim on the basis that the evidence was not new and material.  The Veteran did not appeal this decision.  Thus, the August 2001 rating decision is final based on the evidence then of record.  See 38 U.S.C.A. § 7105 (2014); 38 C.F.R. § 20.1103 (2015).

A finally decided claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108 (West 2014). "New" evidence means existing evidence not previously submitted to the VA.  "Material" evidence means existing evidence that by itself or when considered with previous evidence of record relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2015).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  Competency of new evidence, however, is not presumed. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  In determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110 (2010). 

The Veteran submitted a request to reopen his service connection claim for a stomach disorder in August 2010.  Evidence associated with the claims file since the August 2001 rating decision includes lay statements by the Veteran, his ex-wife, and a friend.  The evidence received since the August 2001 rating decision is new in that it was not of record at the time of the decision.  Specifically, a September 2010 statement from a friend, who is a registered nurse, reveals that she knew the Veteran prior to service and he had no medical problems at that time.  She noted that he was discharged from service for his bleeding ulcers, he came home throwing up blood and within a few days he was admitted at the hospital for a collapsed lung.  He continued to have stomach problems and to this day he has to take medication for his stomach.  A lay statement from the Veteran's ex-wife dated in May 2010 also reveals that she knew the Veteran prior to service and during service he began to experience severe stomach pain and the illness became so bad that he was honorable discharged from service and that the Veteran is still dealing with his ulcers.  This evidence is neither cumulative nor redundant of the evidence of record in August 2001 and it raises a reasonable possibility of substantiating the Veteran's claim that his ulcers were aggravated in service with continuous symptoms since discharge from service.  

Based on the foregoing, the Board finds the new evidence relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating such claim.  See 38 C.F.R. § 3.156(a).  This evidence is so significant that it must now be considered in order to decide fairly the merits of the claim.  Accordingly, the Veteran's claim of entitlement to service connection for ulcers is reopened.  






ORDER

New and material evidence having been received, the claim of entitlement to service connection for a stomach disorder is reopened, and the appeal is granted to that extent only.


REMAND

The Veteran contends that his ulcer was aggravated by active military service.  The Veteran indicated that he experienced frequent indigestion in the February 1971 Report of Medical Examination as part of the entrance examination.  The physician noted that the Veteran reported heartburn.  A private X-ray report dated in June 1967 shows that the Veteran had hypertrophic gastritis and duodenitis of peptic ulcer disease in 1967.  Nonetheless, the February 1971 entrance examination revealed that the Veteran's abdomen and viscera were clinically evaluated as normal and the physician did not document that the Veteran had a current ulcer.  Thus, the ulcer was not noted upon entrance into service.  

As the ulcer was not noted upon entrance of active duty, the presumption of soundness applies.  Therefore, there must be clear and unmistakable evidence that the Veteran's ulcer existed prior to service and was not aggravated by service to rebut the presumption of soundness.  See VAOPGCPREC 3-2003; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  If VA is unable to rebut the presumption of soundness; then it is a claim for service connection based on incurrence of disability in service.  A VA examiner in March 2011 with an April 2011 determined that it was not at least as likely as not that the Veteran's military service aggravated his stomach condition beyond its natural progression.  The examiner explained that the Veteran's story was contradictory in that he reported that all of his medical problems began in basic training, yet his chart clearly shows that he had a stomach disorder prior to service.  The examiner concluded that with age and weight changes, the Veteran has had a progression of his stomach ailment, but that is the natural progression of the condition.  The Board finds that the VA examiner did not address whether there is clear and unmistakable evidence (i.e., obvious, manifest or undebatable) that the there was no increase in the Veteran's ulcer during service or any increase was due to the natural progress of the preexisting condition.  In light of the foregoing, the Board concludes that the Veteran should be provided with another VA examination and opinion. 

With respect to the Veteran's service connection for a psychiatric disorder, the Veteran contends that he has a psychiatric problem manifested by nervousness, depression, and anxiety due to physical abuse in service and his ulcers.  The evidence of record shows that a private treatment record dated in August 1971, approximately two months after discharge from service, shows that the Veteran was extremely nervous, hyperactive, and extremely apprehensive.  A private treatment record dated in June 1971 documents treatment for a collapsed lung.  The Veteran contends that this collapsed lung is evidence of being abused in service to include being kicked in the chest by a drill sergeant.  In light of the foregoing, the Veteran should be provided with a VA examination and opinion.

Regarding the Veteran's service connection claim for a lung disorder to include costochondritis and residuals of spontaneous pneumothorax, the Veteran contends that these disorders are related to service.  The evidence of record shows that the Veteran was treated for pneumothorax within three days of discharge from active military service.  See private treatment record dated in June 1971.  The Veteran asserts that since that time he has had recurrent problems with costochondritis.  The Veteran should be provided with a VA examination and opinion to determine if the Veteran's costochondritis or any residual of pneumothorax is related to active military service.

VA treatment records from January 2014 through August 2015 were associated with the Veteran's claims file.  These treatment records contain pertinent evidence with respect to the Veteran's service connection claim for arthritis and fibromyalgia.  Thus, a remand is necessary for the RO to review this evidence in the first instance.

With respect to the Veteran's TDIU claim, such claim is inextricably intertwined with the service connection claims.  Specifically, a grant of the service connection claims could affect the adjudication such claim.  Based on the foregoing, adjudication of the TDIU claim must be deferred as the Board is remanding the service connection claims for further development.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue)

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and elicit from him the appropriate information and the consent to obtain any outstanding VA and/or private treatment records with respect to his claims on appeal.  After securing the appropriate consent from the Veteran, VA should attempt to obtain any such treatment records that have not been associated with the Veteran's VA claims folder.

2. After obtaining and associating with the claims file any outstanding evidence, schedule a VA examination to evaluate the Veteran's claim for service connection for a stomach disorder to include ulcers.  The claims file must be made available to, and reviewed by, the examiner, and the examination report must reflect that the claims file was reviewed.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and provide an opinion with respect to the following questions:

a. Whether there is obvious, manifest, and/or undebatable (clear and unmistakable) evidence that the Veteran's ulcer pre-existed the Veteran's active duty service from February 1971 to June 1971.

b. If the examiner finds that the ulcer clearly and unmistakably pre-existed active duty service, whether there is obvious, manifest or undebatable (clear and unmistakable) evidence that the pre-existing ulcer did not undergo a worsening in service to a permanent degree beyond that which would be due to the natural progression of the disorder . In this regard, please consider and discuss that the Veteran sought treatment for his ulcer during active military service, that he was placed on a profile for his ulcer, and he was ultimately discharged from service due to the ulcer.

c. If it is determined that there is no obvious, manifest and/or undebatable (clear and unmistakable) evidence that the Veteran's ulcer existed prior to service and was not aggravated by service, the examiner is further requested to provide an opinion whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's ulcer is related to the Veteran's active military service.

The examiner must provide an explanation for all conclusions.

3. After obtaining and associating with the claims file any outstanding evidence, schedule the Veteran with a VA psychiatric examination to determine the identity and etiology of any psychiatric disorder that may be present.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  The examiner is directed to administer all necessary psychological testing of the Veteran.  After reviewing all pertinent records associated with the claims file and conducting an evaluation of the Veteran, the examiner is requested to identify all of the Veteran's psychiatric disorders.

a. The examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or more probability) that the psychiatric disorder(s) found on examination or in the medical record had its onset during, or is otherwise related to the Veteran's active military. 

In determining whether the Veteran has a psychiatric disorder that is related to service, the examiner is asked to review and discuss the lay statements from the Veteran in the claims file and during the examination and the medical evidence of record.  The examiner is asked to address whether the evidence of a collapsed lung within a few days after discharge is related to the alleged abuse from a drill sergeant in service and, if so, whether such abuse is related to his current psychiatric disorder(s).

The examiner should provide an explanation for all conclusions reached.

b. If the answer to (a) is negative, then whether it is at least as likely as not (i.e., a 50 percent or more probability) that the psychiatric disorder(s) found on examination or in the medical record is caused by or aggravated (chronically worsened) by the Veteran's ulcer.

The examiner should provide an explanation for all conclusions reached.

4. After obtaining and associating any outstanding evidence with the claims file, schedule the Veteran for an examination with respect to his service connection claim for a lung disorder.  The claims file, including a copy of this remand, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to whether costochondritis, pneumothorax and/or any residuals thereof, and/or any other lung disorder found on examination or documented in the treatment records are at least as likely as not (i.e., a fifty percent or greater probability) related to the Veteran's active military service. 

The examiner should provide a complete explanation for all conclusions reached.  As part of his or her rationale, the examiner is asked to discuss the private treatment records dated in June 1971 with respect to the Veteran's treatment of pneumothorax within three days of being discharged from service, whether such evidence indicates he had a lung disorder during active military service, and whether any current lung disorder is at least as likely as not related to the pneumothorax.

5. Upon completion of the foregoing, readjudicate the Veteran's claims on appeal based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


